     Case 3:17-cv-00815-MMA-JLB Document 174 Filed 07/23/20 PageID.2802 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     KATY WILLIAMS, et al.,                            Case No.: 17-cv-00815-MMA (JLB)
12                                     Plaintiffs,
                                                         ORDER CONVERTING
13     v.                                                MANDATORY SETTLEMENT
                                                         CONFERENCE TO VIDEO
14     COUNTY OF SAN DIEGO, et al.,
                                                         CONFERENCES AND ISSUING
15                                   Defendants.         UPDATED PROCEDURES
16
                                                         [ECF No. 166]
17
18
19          On May 18, 2020, the Court scheduled the Mandatory Settlement Conference
20    (“MSC”) in this matter for August 6, 2020, at 1:45 PM. (ECF No. 166.) The Order and
21    Judge Burkhardt’s Civil Chambers Rules require the personal attendance of all parties,
22    party representatives, including claims adjusters for insured defendants, and the primary
23    attorney(s) responsible for the litigation. On March 23, 2020, Chief Judge Larry Alan
24    Burns issued CJO #18-A in response to COVID-19. CJO #18-A, inter alia, excused the
25    personal appearance of counsel and parties at conferences, unless otherwise ordered after
26    the date of the CJO. This emergency order remains in effect. (See CJO #33.) Accordingly,
27    the Court hereby CONVERTS the in-person MSC to a video conference. To facilitate
28    this modification, IT IS HEREBY ORDERED:

                                                     1
                                                                            17-cv-00815-MMA (JLB)
     Case 3:17-cv-00815-MMA-JLB Document 174 Filed 07/23/20 PageID.2803 Page 2 of 4



1           1.     The Court will use its official Zoom video conferencing account to hold the
2     MSC. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available on computers
3     through a download on the Zoom website (https://zoom.us/meetings) or on mobile devices
4     through the installation of a free app.1 Joining a Zoom conference does not require creating
5     a Zoom account, but it does require downloading the .exe file (if using a computer) or the
6     app (if using a mobile device). Participants are encouraged to create an account, install
7     Zoom and familiarize themselves with Zoom in advance of the MSC.2 There is a cost-free
8     option for creating a Zoom account.
9           2.     Prior to the start of the MSC, the Court will e-mail each MSC participant an
10    invitation to join a Zoom video conference. Again, if possible, participants are encouraged
11    to use laptops or desktop computers for the video conference, as mobile devices often offer
12    inferior performance. Because Zoom may quickly deplete the battery of a participant’s
13    device, each participant should ensure that her or his device is plugged in or that a charging
14    cable is readily available during the video conference. Participants shall join the video
15    conference by following the ZoomGov Meeting hyperlink in the invitation. Participants
16    who do not have Zoom already installed on their device when they click on the
17    ZoomGov Meeting hyperlink will be prompted to download and install Zoom before
18    proceeding. Zoom may then prompt participants to enter the password included in the
19    invitation. All participants will be placed in a waiting room until the MSC begins.
20          3.     Each participant should plan to join the Zoom video conference at least five
21    minutes before the start of the MSC to ensure that the MSC begins promptly at 1:45 PM.
22    The Zoom e-mail invitation may indicate an earlier start time, but the MSC will begin
23    at the Court-scheduled time.
24
25
26    1
             If possible, participants are encouraged to use laptops or desktop computers for the
27    video conference, as mobile devices often offer inferior performance.
      2
             For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28    us/categories/200101697-Getting-Started
                                                    2
                                                                                17-cv-00815-MMA (JLB)
     Case 3:17-cv-00815-MMA-JLB Document 174 Filed 07/23/20 PageID.2804 Page 3 of 4



1           4.     Zoom’s functionalities will allow the Court to conduct the MSC as it
2     ordinarily would conduct an in-person MSC. That is, the Court will begin the MSC with
3     all participants joined together in a main session. After an initial discussion in the main
4     session, the Court will divide participants into separate, confidential sessions, which Zoom
5     calls Breakout Rooms.3 In a Breakout Room, the Court will be able to communicate with
6     participants from a single party in confidence. Breakout Rooms will also allow parties and
7     counsel to communicate confidentially without the Court.
8           5.     No later than August 4, 2020, counsel for each party shall send an e-mail to
9     the Court at efile_Burkhardt@casd.uscourts.gov containing the following:
10                 a.    The name and title of each participant, including all parties and party
11          representatives with full settlement authority, claims adjusters for insured
12          defendants, and the primary attorney(s) responsible for the litigation;
13                 b.    An e-mail address for each participant to receive the Zoom video
14          conference invitation; and
15                 c.    A telephone number where each participant may be reached so that
16          if technical difficulties arise, the Court will be in a position to proceed telephonically
17          instead of by video conference. (If counsel prefers to have all participants of their
18          party on a single conference call, counsel may provide a conference number and
19          appropriate call-in information, including an access code, where all counsel and
20          parties or party representatives for that side may be reached as an alternative to
21          providing individual telephone numbers for each participant.)
22          6.     All participants shall display the same level of professionalism during the
23    MSC and be prepared to devote their full attention to the MSC as if they were attending in
24    person.
25    ///
26
27
      3
           For more information on what to expect when participating in a Zoom Breakout
28    Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646
                                                     3
                                                                                 17-cv-00815-MMA (JLB)
     Case 3:17-cv-00815-MMA-JLB Document 174 Filed 07/23/20 PageID.2805 Page 4 of 4



1           7.      All dates, deadlines, procedures, and requirements set forth in the Court’s
2     Order setting the MSC (ECF No. 166) remain in place, except as explicitly modified by
3     this Order.
4     Dated: July 23, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                            17-cv-00815-MMA (JLB)
